77 F.3d 486
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ralph S. STOWE, Appellant,v.WINTERSET STATE BANK, Appellee.
No. 95-2992.
United States Court of Appeals, Eighth Circuit.
Submitted:  Feb. 22, 1996.Filed:  Feb. 26, 1996.

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Ralph S. Stowe appeals from the district court's1 dismissal of his action under the Privacy Act of 1974, 5 U.S.C. § 552a, and the United States Constitution.   After reviewing the record and the parties' briefs, we conclude no error of law appears.   We reject as unsubstantiated Stowe's claim of judicial bias.   To the extent Stowe's appeal attempts to assert a new First Amendment claim, we decline to consider it.  See Rogers v. Masem, 788 F.2d 1288, 1292 (8th Cir.1985).   We also deny Stowe's motion to compel and defendant's request for sanctions.   Accordingly, we affirm the judgment of the district court.   See 8th Cir.  R. 47B.



1
 The Honorable Joseph E. Stevens, Jr., United States District Judge for the Western District of Missouri